LANSING, Judge
(dissenting).
I respectfully dissent from the majority’s holding Chapman as a tenant co-insured under Osborne’s homeowner’s insurance policy for loss of use coverage. Property damage is an insurable interest separate from loss of rents, and I would affirm the district court’s decision on that issue. See United Fire & Cos. Co. v. Bruggeman, 505 N.W.2d 87, 89-90 (Minn.App.1993) (extending co-insurance theory to property damage, but suggesting that it would not apply to lost rents), review denied (Minn. Oct. 19, 1993).